DETAILED ACTION
Status of Claims: Claims 1, 21, 22, 26-28, and 32-34 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 21, 22, 26-28, and 32-34 (renumbered as 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious when considered within context of the whole claim: determining, with the UE, a signal sequence of a downlink Demodulation Reference Signal (DMRS) based on the at least one first radio resource which is selected by the UE from the different radio resources based on Reference Signal Received Power (RSRP) of the multiple received first signals and the information, notified by the BS, that indicates a number of at least one first radio resource to be selected.
Independent claim 26 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious when considered within context of the whole claim: determining, by the UE, a signal sequence of a downlink Demodulation Reference Signal (DMRS) based on the at least one first radio resource which is selected by the UE from the different radio resources based on Reference Signal Received Power (RSRP) of the multiple received first signals and the information, received from the BS, that indicates a number of at least one first radio resource to be selected.

Dependent claims 21-22, 27-28, and 33-34 are allowed based on the virtue of their dependency on the allowed base claims 1, 26, and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476